Matter of Bruzzese v Woods (2017 NY Slip Op 08662)





Matter of Bruzzese v Woods


2017 NY Slip Op 08662


Decided on December 13, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
VALERIE BRATHWAITE NELSON, JJ.


2017-10843	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Sylvia Bruzzese, petitioner,
vLori Currier Woods, etc., respondent.


Sylvia Bruzzese, Chester, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Michael A. Berg of counsel), for respondent.

Proceeding, inter alia, in effect, pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, an acting Justice of the Supreme Court, Orange County, to comply with a decision and order of this Court dated July 12, 2017 (Bruzzese v Bruzzese, 152 AD3d 563), deciding appeals from, among other things, two orders of that court, both dated August 24, 2015, and a judgment of that court dated August 25, 2015, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application for poor person relief is otherwise denied as academic; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought.
The petitioner's remaining contentions are without merit.
AUSTIN, J.P., ROMAN, SGROI and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court